ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
The amendment after final filed on 4 September 2022 has not been entered.  The proposed amendment to independent claim 12 further limits the mass fraction of dichloromethane in the coagulation bath. This narrower mass fraction range was not previously required and as it further limits the claimed invention, additional search and consideration will be necessary.  Applicant’s remarks, directed to the newly amended claims, will not be addressed in this communication.
Applicant should note that replacing the word “comprises” with “is consisted of” on line 11 in claim 12 limits the components of the coagulation bath to only dichloromethane. However, applicant simultaneously has narrowed the concentration of dichloromethane to 20-80% by mass. This concentration indicates that the coagulation bath has additional components besides dichloromethane. Thus, the proposed amendments to claim 12 would trigger a rejection under 35 USC 112 (b).
The proposed amendments would overcome the outstanding objection to claim 40.
The filed terminal disclaimer also serves to overcome the outstanding Double Patenting rejection.
Claims 12, 13, 17, 18, 20, 21, 24, 25, 31, 35, 37 and 40-46 remain rejected.  Claims 1, 3, 6, 9 and 39 have been withdrawn from consideration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724